Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				          DETAILED ACTION
This is in response to the communication filed on 06/09/2022. Claims 1-2 and 4-11 are pending in the application. Claim 2 is cancelled through an examiner’s amendments made in this office action. Claims 1 and 4-11 have been allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 5 of remarks, filed on 06/09/2022, with respect to 35 USC 112(b) type rejections of claims 1-2 and 4-11 have been fully considered and are persuasive.  Previous 35 USC 112(b) type rejections have been withdrawn because of the amendments made to the independent claims. 
Applicant’s arguments, see pages 5 and 6 of remarks, filed on 06/09/2022, with respect to 35 USC 102(a)(1) and 35 USC 103 type rejections of claims 1-2 and 4-11 have been fully considered and are persuasive.  Previous 35 USC 102(a)(1)  and 35 USC 103  type rejections have been withdrawn.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Thomas Schoeffler (Reg. No. 43,385)  on 09/08/2022.
Claims 1-2 and  9 have been amended as follows: 
	Claim 1.	(Currently Amended) An information processing apparatus comprising:
a first processor;
a first memory storing a processing program that is executed by the first processor in activating the information processing apparatus and a power control program for performing power saving control;
a second processor; and
a second memory storing an alteration detection program that is executed by the second processor,
wherein, based on activation of the information processing apparatus, the second processor executes the alteration detection program to verify whether the processing program is altered,
wherein the first processor executes the processing program in response to the second processor verifying that the processing program has not been altered,
wherein the first processor changes an operation program that is executed by the second processor by switching a reset vector from an address area of the second memory to an address area of the first memory in response to the processing program being executed, the reset vector being an address value that is referred to after a reset state of the second processor is canceled, and
wherein, when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied, the second processor causes the first processor to shift into a power saving state by executing the power control program.

Claim 2.		 (Cancelled)

Claim 9.	(Currently Amended) A method of processing information in an information processing apparatus, the information processing apparatus having a first processor, a first memory storing a processing program that is executed by the first processor in activating the information processing apparatus and a power control program for performing power saving control, a second processor, and a second memory storing an alteration detection program that is executed by the second processor, the method comprising: 
executing, based on activation of the information processing apparatus, the alteration detection program by the second processor to verify whether the processing program is altered,
executing, by the first processor, the processing program in response to the second processor verifying that the processing program has not been altered and,
changing, by the first processor, an operation program that is executed by the second processor by switching a reset vector from an address area of the second memory to an address area of the first memory in response to the processing program being executed, the reset vector being an address value that is referred to after a reset state of the second processor is canceled, and
causing the first processor to shift into a power saving state by executing the power control program by the second processor when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied.

                                      Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted, examiner’s amendments made, and prosecution history of the application. See MPEP 1302.14(1).
Matsuura, US 6,539,474 B2 ; and Kashiwada, US 2004/0107237 A1  were cited as the closest prior arts of the record during the prosecution of the parent applications, however these references taken singly or in combination with one another do not teach/ suggest the claimed limitations in the instant application.
              Closest prior art in the record Matsuura, US 6,539,474 B2  teaches  a system and method wherein the status monitoring circuit includes a status memory for periodically storing a boot selecting signal, which may change in response to a detected error. The status monitoring circuit generates a reset signal for rebooting if an error is detected and also selects a boot address, which indicates whether the first or second memory area should be used for the reboot in response to the boot selecting signal (See Abstract)  Matsuura further teaches when the power source is turned on, a boot of the system occurs, wherein CPU 1 refers to a reset vector  stored at the head of the logical sector 0 of the flash memory 4 in which the basic program has been stored and executes a boot routine stored in the address shown by its value. In this instance, when an error occurs, the abovementioned process for the reactivation is executed (note column 4, starts at line 48) However,  Matsuura fails to teach expressly causing the first processor to shift into a power saving state by executing the power control program by the second processor when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied.
      Closest prior art in the record Kashiwada, US 2004/0107237 A1  teaches  a system and method wherein a first control unit for receiving the download module encrypted by an encryption key generated from the same program data as the execution program data stored in the first storage element and from the module identifying information (See Abstract) Kashiwada  further teaches checking  digit of the download target program data, makes it feasible to extremely increase a probability of being unable to be normally downloaded due to an error occurred in checking any one of the validity of the storage start address and a result of calculating the data length or the check digit of the decrypted program   data if a part of the data is changed   or added or deleted because of a communication error and falsification (note para. [0104], [0105])  However, Kashiwada fails to teach expressly changing, by the first processor, an operation program that is executed by the second processor from the alteration detection program to the power control program by switching a reset vector from an address area of the second memory to an address area of the first memory in response to the processing program being executed, the reset vector being an address value that is referred to after a reset state of the second processor is canceled, and causing the first processor to shift into a power saving state by executing the power control program by the second processor when a shift condition for shifting of the information processing apparatus into a power saving state is satisfied.
                                                                   Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494